Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-22 were originally filed July 22, 2020.
	The preliminary amendment received July 22, 2020 amended claims 1, 4, 5, and 8-22.
	The amendment received December 3, 2021 amended claims 1-13.
	Claims 1-22 are currently pending.
	Claims 1-15 and 18-20 are currently under consideration.
Election/Restrictions
Applicant’s election of Group I (claims 1-15 and 18-20) in the reply filed on December 3, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 16, 17, 21, and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected methods, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 3, 2021.

Upon further consideration, the species requirement is withdrawn.
Potential Rejoinder
	Applicant elects claims directed to a product. If a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of 
	In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all the criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112. Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined. See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims. Failure to do so may result in a loss of the right to a rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Sequence Interpretation
	The Office interprets claims comprising SEQ ID NOs: in the following manner: “comprising a sequence of SEQ ID NO: 1” requires only a 2mer of SEQ ID NO: 1, “comprising 
Priority
	The present application is a 371 (National Stage) of PCT/IB2019/050482 filed January 21, 2019 and claims foreign priority to Italy 102018000001663 filed January 23, 2018.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 22, 2020 and May 17, 2021 are being considered by the examiner.
Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

	Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.

	Specific deficiencies and the required response to this Office Action are as follows:
	Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).

	See page 16, either line 25 or 26 (each recitation requires a SEQ ID NO:) and page 21, lines 4, 6, and 8.

	Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
Specification
The disclosure is objected to because of the following informalities: the boxes at page 3, lines 12, 13, and 15 and page 21, line 10 should be symbols.  
Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 1 is objected to because of the following informalities: personalization of inanimate objects is not typical of science writing. Its in line 8 should read “the”. Appropriate correction is required.

Claim 4 is objected to because of the following informalities: dependency on claim 1 is suggested since claim 1 specifically refers to the peptide fragment. Appropriate correction is required.

Claim 5 is objected to because of the following informalities: dependency on claim 1 is suggested since claim 1 specifically refers to the peptide fragment. Appropriate correction is required.

Claim 15 is objected to because of the following informalities: “or” is missing between “glycosylated, acylated”. Appropriate correction is required.

Claim 18 is objected to because of the following informalities: “or” is missing between “buffering agents, antioxidants”. Appropriate correction is required.

Claim 20 is objected to because of the following informalities: utilization of “or” is suggested (e.g. it is assumed that different formulations may have different components and a formulation “suitable for” all of the recited routes of administration are not necessarily the same; “and” should not be utilized). Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 14, 15, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. One of skill in the art would not be able to determine the metes and bounds of the presently claimed “peptide fragment of human tissue inhibitor of metalloproteinase 3 (TIMP3) corresponding to amino acids 23-143 of the N-terminal amino acid portion of the TIMP3 protein”. The present specification refer to SEQ ID NO: 2 as amino acids 23-143 of the N-terminal amino acid portion of the human TIMP3 protein (see page 14 of the originally filed specification).
SEQ ID NO: 2:
MCTCSPSHPQDAFCNSDIVIRAKVVGKKLVKEGPFGTLVYTIKQMKMYRGFTKMPHVQYIHTEASESLCGLKLEVNKYQYLLTGRVYDGKMYTGLCNFVERWDQLTLSQRKGLNYRYHLGCK
Uniprot shows the following sequence for human TIMP3
	 10         20         30         40         50MTPWLGLIVL LGSWSLGDWG AEACTCSPSH PQDAFCNSDI VIRAKVVGKK         60         70         80         90        100LVKEGPFGTL VYTIKQMKMY RGFTKMPHVQ YIHTEASESL CGLKLEVNKY        110        120        130        140        150QYLLTGRVYD GKMYTGLCNF VERWDQLTLS QRKGLNYRYH LGCNCKIKSC        160        170        180        190        200YYLPCFVTSK NECLWTDMLS NFGYPGYQSK HYACIRQKGG YCSWYRGWAP        210 PDKSIINATD P                                           

RESULT 4
TIMP3_HUMAN
ID   TIMP3_HUMAN             Reviewed;         211 AA.
AC   P35625; B2RBY9; Q5THV4; Q9UC74; Q9UGS2;
DT   01-JUN-1994, integrated into UniProtKB/Swiss-Prot.
DT   01-FEB-1995, sequence version 2.
DT   10-FEB-2021, entry version 202.
DE   RecName: Full=Metalloproteinase inhibitor 3;
DE   AltName: Full=Protein MIG-5;
DE   AltName: Full=Tissue inhibitor of metalloproteinases 3;
DE            Short=TIMP-3;
DE   Flags: Precursor;
GN   Name=TIMP3;
OS   Homo sapiens (Human).
OC   Eukaryota; Metazoa; Chordata; Craniata; Vertebrata; Euteleostomi; Mammalia;
OC   Eutheria; Euarchontoglires; Primates; Haplorrhini; Catarrhini; Hominidae;
OC   Homo.
OX   NCBI_TaxID=9606;
RN   [1]
RP   NUCLEOTIDE SEQUENCE [MRNA].
RC   TISSUE=Mammary carcinoma;
RX   PubMed=8174111;
RA   Uria J.A., Ferrando A.A., Velasco G., Freije J.M., Lopez-Otin C.;
RT   "Structure and expression in breast tumors of human TIMP-3, a new member of
RT   the metalloproteinase inhibitor family.";
RL   Cancer Res. 54:2091-2094(1994).
RN   [2]
RP   NUCLEOTIDE SEQUENCE [MRNA].
RX   PubMed=7772252; DOI=10.1089/dna.1994.13.711;
RA   Wilde C.G., Hawkins P.R., Coleman R.T., Levine W.B., Delegeane A.M.,
RA   Okamoto P.M., Ito L.Y., Scott R.W., Seilhamer J.J.;
RT   "Cloning and characterization of human tissue inhibitor of
RT   metalloproteinases-3.";
RL   DNA Cell Biol. 13:711-718(1994).
RN   [3]
RP   NUCLEOTIDE SEQUENCE [MRNA].
RC   TISSUE=Kidney;
RX   PubMed=8163205; DOI=10.1016/0378-1119(94)90588-6;
RA   Silbiger S.M., Jacobsen V.L., Cupples R.L., Koski R.A.;
RT   "Cloning of cDNAs encoding human TIMP-3, a novel member of the tissue
RT   inhibitor of metalloproteinase family.";
RL   Gene 141:293-297(1994).
RN   [4]
RP   NUCLEOTIDE SEQUENCE [GENOMIC DNA].
RX   PubMed=8034652;
RA   Wick M., Buerger C., Bruesselbach S., Lucibello F., Mueller R.;
RT   "A novel member of human tissue inhibitor of metalloproteinases (TIMP) gene
RT   family is regulated during G1 progression, mitogenic stimulation,
RT   differentiation, and senescence.";
RL   J. Biol. Chem. 269:18953-18960(1994).
RN   [5]
RP   NUCLEOTIDE SEQUENCE [GENOMIC DNA].
RX   PubMed=8808469; DOI=10.1101/gr.5.5.483;
RA   Stoehr H., Roomp K., Felbor U., Weber B.H.F.;
RT   "Genomic organization of the human tissue inhibitor of metalloproteinases-3
RT   (TIMP3).";
RL   Genome Res. 5:483-487(1995).
RN   [6]
RP   NUCLEOTIDE SEQUENCE [MRNA].
RX   PubMed=8806658; DOI=10.1006/bbrc.1996.1379;
RA   Ruiz A.C., Brett P., Bok D.;
RT   "TIMP-3 is expressed in the human retinal pigment epithelium.";
RL   Biochem. Biophys. Res. Commun. 226:467-474(1996).
RN   [7]
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE MRNA].
RX   PubMed=15461802; DOI=10.1186/gb-2004-5-10-r84;
RA   Collins J.E., Wright C.L., Edwards C.A., Davis M.P., Grinham J.A.,
RA   Cole C.G., Goward M.E., Aguado B., Mallya M., Mokrab Y., Huckle E.J.,
RA   Beare D.M., Dunham I.;
RT   "A genome annotation-driven approach to cloning the human ORFeome.";
RL   Genome Biol. 5:R84.1-R84.11(2004).
RN   [8]
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE MRNA].
RA   Kalnine N., Chen X., Rolfs A., Halleck A., Hines L., Eisenstein S.,
RA   Koundinya M., Raphael J., Moreira D., Kelley T., LaBaer J., Lin Y.,
RA   Phelan M., Farmer A.;
RT   "Cloning of human full-length CDSs in BD Creator(TM) system donor vector.";
RL   Submitted (MAY-2003) to the EMBL/GenBank/DDBJ databases.
RN   [9]
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE MRNA].
RC   TISSUE=Placenta;
RX   PubMed=14702039; DOI=10.1038/ng1285;
RA   Ota T., Suzuki Y., Nishikawa T., Otsuki T., Sugiyama T., Irie R.,
RA   Wakamatsu A., Hayashi K., Sato H., Nagai K., Kimura K., Makita H.,
RA   Sekine M., Obayashi M., Nishi T., Shibahara T., Tanaka T., Ishii S.,
RA   Yamamoto J., Saito K., Kawai Y., Isono Y., Nakamura Y., Nagahari K.,
RA   Murakami K., Yasuda T., Iwayanagi T., Wagatsuma M., Shiratori A., Sudo H.,
RA   Hosoiri T., Kaku Y., Kodaira H., Kondo H., Sugawara M., Takahashi M.,
RA   Kanda K., Yokoi T., Furuya T., Kikkawa E., Omura Y., Abe K., Kamihara K.,
RA   Katsuta N., Sato K., Tanikawa M., Yamazaki M., Ninomiya K., Ishibashi T.,
RA   Yamashita H., Murakawa K., Fujimori K., Tanai H., Kimata M., Watanabe M.,
RA   Hiraoka S., Chiba Y., Ishida S., Ono Y., Takiguchi S., Watanabe S.,
RA   Yosida M., Hotuta T., Kusano J., Kanehori K., Takahashi-Fujii A., Hara H.,
RA   Tanase T.-O., Nomura Y., Togiya S., Komai F., Hara R., Takeuchi K.,
RA   Arita M., Imose N., Musashino K., Yuuki H., Oshima A., Sasaki N.,
RA   Aotsuka S., Yoshikawa Y., Matsunawa H., Ichihara T., Shiohata N., Sano S.,
RA   Moriya S., Momiyama H., Satoh N., Takami S., Terashima Y., Suzuki O.,
RA   Nakagawa S., Senoh A., Mizoguchi H., Goto Y., Shimizu F., Wakebe H.,
RA   Hishigaki H., Watanabe T., Sugiyama A., Takemoto M., Kawakami B.,
RA   Yamazaki M., Watanabe K., Kumagai A., Itakura S., Fukuzumi Y., Fujimori Y.,
RA   Komiyama M., Tashiro H., Tanigami A., Fujiwara T., Ono T., Yamada K.,
RA   Fujii Y., Ozaki K., Hirao M., Ohmori Y., Kawabata A., Hikiji T.,
RA   Kobatake N., Inagaki H., Ikema Y., Okamoto S., Okitani R., Kawakami T.,
RA   Noguchi S., Itoh T., Shigeta K., Senba T., Matsumura K., Nakajima Y.,
RA   Mizuno T., Morinaga M., Sasaki M., Togashi T., Oyama M., Hata H.,
RA   Watanabe M., Komatsu T., Mizushima-Sugano J., Satoh T., Shirai Y.,
RA   Takahashi Y., Nakagawa K., Okumura K., Nagase T., Nomura N., Kikuchi H.,
RA   Masuho Y., Yamashita R., Nakai K., Yada T., Nakamura Y., Ohara O.,
RA   Isogai T., Sugano S.;
RT   "Complete sequencing and characterization of 21,243 full-length human
RT   cDNAs.";
RL   Nat. Genet. 36:40-45(2004).
RN   [10]
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RX   PubMed=10591208; DOI=10.1038/990031;
RA   Dunham I., Hunt A.R., Collins J.E., Bruskiewich R., Beare D.M., Clamp M.,
RA   Smink L.J., Ainscough R., Almeida J.P., Babbage A.K., Bagguley C.,
RA   Bailey J., Barlow K.F., Bates K.N., Beasley O.P., Bird C.P., Blakey S.E.,
RA   Bridgeman A.M., Buck D., Burgess J., Burrill W.D., Burton J., Carder C.,
RA   Carter N.P., Chen Y., Clark G., Clegg S.M., Cobley V.E., Cole C.G.,
RA   Collier R.E., Connor R., Conroy D., Corby N.R., Coville G.J., Cox A.V.,
RA   Davis J., Dawson E., Dhami P.D., Dockree C., Dodsworth S.J., Durbin R.M.,
RA   Ellington A.G., Evans K.L., Fey J.M., Fleming K., French L., Garner A.A.,
RA   Gilbert J.G.R., Goward M.E., Grafham D.V., Griffiths M.N.D., Hall C.,
RA   Hall R.E., Hall-Tamlyn G., Heathcott R.W., Ho S., Holmes S., Hunt S.E.,
RA   Jones M.C., Kershaw J., Kimberley A.M., King A., Laird G.K., Langford C.F.,
RA   Leversha M.A., Lloyd C., Lloyd D.M., Martyn I.D., Mashreghi-Mohammadi M.,
RA   Matthews L.H., Mccann O.T., Mcclay J., Mclaren S., McMurray A.A.,
RA   Milne S.A., Mortimore B.J., Odell C.N., Pavitt R., Pearce A.V., Pearson D.,
RA   Phillimore B.J.C.T., Phillips S.H., Plumb R.W., Ramsay H., Ramsey Y.,
RA   Rogers L., Ross M.T., Scott C.E., Sehra H.K., Skuce C.D., Smalley S.,
RA   Smith M.L., Soderlund C., Spragon L., Steward C.A., Sulston J.E.,
RA   Swann R.M., Vaudin M., Wall M., Wallis J.M., Whiteley M.N., Willey D.L.,
RA   Williams L., Williams S.A., Williamson H., Wilmer T.E., Wilming L.,
RA   Wright C.L., Hubbard T., Bentley D.R., Beck S., Rogers J., Shimizu N.,
RA   Minoshima S., Kawasaki K., Sasaki T., Asakawa S., Kudoh J., Shintani A.,
RA   Shibuya K., Yoshizaki Y., Aoki N., Mitsuyama S., Roe B.A., Chen F., Chu L.,
RA   Crabtree J., Deschamps S., Do A., Do T., Dorman A., Fang F., Fu Y., Hu P.,
RA   Hua A., Kenton S., Lai H., Lao H.I., Lewis J., Lewis S., Lin S.-P., Loh P.,
RA   Malaj E., Nguyen T., Pan H., Phan S., Qi S., Qian Y., Ray L., Ren Q.,
RA   Shaull S., Sloan D., Song L., Wang Q., Wang Y., Wang Z., White J.,
RA   Willingham D., Wu H., Yao Z., Zhan M., Zhang G., Chissoe S., Murray J.,
RA   Miller N., Minx P., Fulton R., Johnson D., Bemis G., Bentley D.,
RA   Bradshaw H., Bourne S., Cordes M., Du Z., Fulton L., Goela D., Graves T.,
RA   Hawkins J., Hinds K., Kemp K., Latreille P., Layman D., Ozersky P.,
RA   Rohlfing T., Scheet P., Walker C., Wamsley A., Wohldmann P., Pepin K.,
RA   Nelson J., Korf I., Bedell J.A., Hillier L.W., Mardis E., Waterston R.,
RA   Wilson R., Emanuel B.S., Shaikh T., Kurahashi H., Saitta S., Budarf M.L.,
RA   McDermid H.E., Johnson A., Wong A.C.C., Morrow B.E., Edelmann L., Kim U.J.,
RA   Shizuya H., Simon M.I., Dumanski J.P., Peyrard M., Kedra D., Seroussi E.,
RA   Fransson I., Tapia I., Bruder C.E., O'Brien K.P., Wilkinson P.,
RA   Bodenteich A., Hartman K., Hu X., Khan A.S., Lane L., Tilahun Y.,
RA   Wright H.;
RT   "The DNA sequence of human chromosome 22.";
RL   Nature 402:489-495(1999).
RN   [11]
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RA   Mural R.J., Istrail S., Sutton G.G., Florea L., Halpern A.L., Mobarry C.M.,
RA   Lippert R., Walenz B., Shatkay H., Dew I., Miller J.R., Flanigan M.J.,
RA   Edwards N.J., Bolanos R., Fasulo D., Halldorsson B.V., Hannenhalli S.,
RA   Turner R., Yooseph S., Lu F., Nusskern D.R., Shue B.C., Zheng X.H.,
RA   Zhong F., Delcher A.L., Huson D.H., Kravitz S.A., Mouchard L., Reinert K.,
RA   Remington K.A., Clark A.G., Waterman M.S., Eichler E.E., Adams M.D.,
RA   Hunkapiller M.W., Myers E.W., Venter J.C.;
RL   Submitted (JUL-2005) to the EMBL/GenBank/DDBJ databases.
RN   [12]
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE MRNA].
RC   TISSUE=Pancreas;
RX   PubMed=15489334; DOI=10.1101/gr.2596504;
RG   The MGC Project Team;
RT   "The status, quality, and expansion of the NIH full-length cDNA project:
RT   the Mammalian Gene Collection (MGC).";
RL   Genome Res. 14:2121-2127(2004).
RN   [13]
RP   NUCLEOTIDE SEQUENCE [GENOMIC DNA] OF 14-211.
RC   TISSUE=Placenta;
RX   PubMed=8188246; DOI=10.1006/geno.1994.1016;
RA   Apte S.S., Mattei M.-G., Olsen B.R.;
RT   "Cloning of the cDNA encoding human tissue inhibitor of metalloproteinases-
RT   3 (TIMP-3) and mapping of the TIMP3 gene to chromosome 22.";
RL   Genomics 19:86-90(1994).
RN   [14]
RP   PROTEIN SEQUENCE OF 24-41.
RX   PubMed=7795886; DOI=10.1016/0945-053x(95)90005-5;
RA   Kishnani N.S., Staskus P.W., Yang T.-T., Masiarz F.R., Hawkes S.P.;
RT   "Identification and characterization of human tissue inhibitor of
RT   metalloproteinase-3 and detection of three additional metalloproteinase
RT   inhibitor activities in extracellular matrix.";
RL   Matrix Biol. 14:479-488(1995).
RN   [15]
RP   NUCLEOTIDE SEQUENCE [MRNA] OF 42-211.
RC   TISSUE=Placenta;
RX   PubMed=8666262; DOI=10.1016/0378-1119(95)00864-0;
RA   Hammani K., Henriet P.M., Silbiger S.M., DeClerck Y.A.;
RT   "Cloning and partial structure of the gene encoding human tissue inhibitor
RT   of metalloproteinases-3.";
RL   Gene 170:287-288(1996).
RN   [16]
RP   INTERACTION WITH EFEMP1.
RX   PubMed=15123717; DOI=10.1074/jbc.m403026200;
RA   Klenotic P.A., Munier F.L., Marmorstein L.Y., Anand-Apte B.;
RT   "Tissue inhibitor of metalloproteinases-3 (TIMP-3) is a binding partner of

  Query Match             98.5%;  Score 656;  DB 2;  Length 211;
  Best Local Similarity   100.0%;  
  Matches  120;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          CTCSPSHPQDAFCNSDIVIRAKVVGKKLVKEGPFGTLVYTIKQMKMYRGFTKMPHVQYIH              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          CTCSPSHPQDAFCNSDIVIRAKVVGKKLVKEGPFGTLVYTIKQMKMYRGFTKMPHVQYIH 

Qy          TEASESLCGLKLEVNKYQYLLTGRVYDGKMYTGLCNFVERWDQLTLSQRKGLNYRYHLGC               ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          TEASESLCGLKLEVNKYQYLLTGRVYDGKMYTGLCNFVERWDQLTLSQRKGLNYRYHLGC 


	Thus, human TIMP3 is actually residues 2-121 of present SEQ ID NO: 2 with a M at the N-terminus and a K at the C-terminus. Present SEQ ID NO: 2 contains residues 24-143 of human TIMP3. Residues 23-143 of TIMP3 is also misleading because present SEQ ID NO: 2 is a 122mer while residues 23-143 would be a 121mer. The definition in the specification does not correlate to what is known in the art regarding the sequence of human TIMP3. Therefore, the scope of present independent claim 1 and the dependent claims is unclear.

Claims 1-7, 14, 15, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. One of skill in the art would not be able to determine the scope of the presently claimed fusion peptide. For example, it is unclear what “a modified form of said peptide fragment” is or what “a modified form of said carrier peptide” is. Are residues 23-143 of TIMP3 still required? Is the function of “selective for renal proximal tubule cells” still required? Is the modification a mutant, addition, deletion, non-amino acid modification, etc.? Since the metes and bounds of “modified form” are not clear, the present fusion protein does not even read on TIMP3 or a carrier selective for renal proximal tubule cells (e.g. all residues could be mutated or deleted).

Claims 2-4 and 8-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. One of skill in the art would not be able to determine the scope of the presently claimed fusion peptide. For example, it is unclear what the scope of “is” or “having” is regarding the SEQ ID NOs: (e.g. open, closed, etc.; see above for sequence interpretation).

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. One of skill in the art would not be able to determine the scope of the presently claimed fusion peptide. For example, the claim refers to mutating position 2 of TIMP3 (i.e. T to G). However, the present specification refers to SEQ ID NO: 2 as amino acids 23-143 of the N-terminal amino acid portion of the human TIMP3 protein (see page 14 of the originally filed specification).
SEQ ID NO: 2:
MCTCSPSHPQDAFCNSDIVIRAKVVGKKLVKEGPFGTLVYTIKQMKMYRGFTKMPHVQYIHTEASESLCGLKLEVNKYQYLLTGRVYDGKMYTGLCNFVERWDQLTLSQRKGLNYRYHLGCK
Thus, T is at residue 3 and not residue 2. Clarification is required.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. One of skill in the art would not be able to determine the scope of the presently claimed fusion peptide. For example, the claim refers to inserting A at residue position -1. However, the present specification refers to SEQ ID NO: 2 as amino acids 23-143 of the N-terminal amino acid portion of the human TIMP3 protein (see page 14 of the originally filed specification) and alanine is inserted between the first and second residue.



Modified SEQ ID NO: 2:
MACTCSPSHPQDAFCNSDIVIRAKVVGKKLVKEGPFGTLVYTIKQMKMYRGFTKMPHVQYIHTEASESLCGLKLEVNKYQYLLTGRVYDGKMYTGLCNFVERWDQLTLSQRKGLNYRYHLGCK
Thus, A is not at residue -1 but between residues 2 and 3. Clarification is required.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the phrase “i.e.” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. One of skill in the art would not be able to determine the scope of the presently claimed fusion peptide. For example, it is unclear how each amino acid residue can be BOTH in the D and L configuration. It is also unclear why “may” is utilized (i.e. the structure should be clear). The following is suggested: “The fusion peptide according to claim 1, wherein each amino acid residue is present in either the D or L configurational isomer.”.
Claim 15 recites the limitation "the two peptide fragments" in line 2 and “the native peptide fragments” in line 3.  There is insufficient antecedent basis for this limitation in the claim. Only a single peptide fragment is present in independent claim 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 6 depends on claim 5. Claim 5 requires “point mutations with respect to the native protein sequence affecting at least two amino acid residues in succession”. Claim 6 refers to a single point mutation. Thus, claim 6 appears to broaden the scope of present claim 5 since only a single point mutation is claimed. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 depends on claim 5. Claim 5 requires “point mutations with respect to the native protein sequence affecting at least two amino acid residues in succession”. Claim 7 refers to a single insertion. Thus, claim 7 does not refer to any point mutations (i.e. recognized in the art as a substitution) and certainly not to at least two point mutations. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Anand-Apte U.S. Patent Application Publication 2004/0224398 published November 11, 2004 and Kuebelbeck et al. U.S. Patent Application Publication 2016/0114054 published April 28, 2016.
For present claims 1, 4, 5, 8-15, and 18-20, Anand-Apte teaches fusion polypeptides containing TIMP3 and TIMP3 variants including SEQ ID NO: 6 (i.e. 100% identity to residues 2-121 of present SEQ ID NO: 2) wherein the TIMP3 can have an N-terminal methionine (i.e. residue 1 of present SEQ ID NO: 2); mutations, additions, and deletions of TIMP3; glycosylated forms of TIMP3; pharmaceutically acceptable carriers; solvents; stabilizers; buffers; antioxidents; and pharmaceuticals for intravenous, intramuscular, or subcutaneous administration which may be utilized to treat kidney tumors (please refer to the entire specification particularly the abstract; paragraphs 20-24, 34, 37-51, 56, 61, 71-73, 92, 94, 96, 129, 130, 132, 134, 137, 155-157, 159-163, 169, 192, 209).
While Anand-Apte teach fusion polypeptides comprising TIMP3 for treating kidney tumors, fusion polypeptides with kidney targeting peptides is not specifically taught.
For present claims 1-3, 8-14, and 18-20, Kuebelbeck et al. teach kidney targeting fusion polypeptides comprising kidney targeting peptides including ANTPCGPYTHDCPVKR (SEQ ID NO: 3; i.e. 100% identity to present SEQ ID NO: 1) or (KKEEE)3K (SEQ ID NO: 85; i.e. 100% identity to present SEQ ID NO: 6) along with carriers, antioxidents, solvents, and/or buffers for parenteral, intramuscular, intravenous, subcutaneous, or intraperitoneal administration (please refer to the entire specification particularly the abstract; paragraphs 16, 48, 76, 82, 83, 91-93, 131, 133, 137-139, 150, 151, 163, 165, 166, 169).
The claims would have been obvious because the substitution of one known element (i.e. one member of a fusion polypeptide) for another (i.e. one that targets the kidneys) would have yielded predictable results (i.e. delivery of TIMP3 specifically to kidney tumors) to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER D STEELE/Primary Examiner, Art Unit 1658